Carlisle, J.
1. “The general grounds of a motion for a new trial which are not argued in this court either orally or in the brief of counsel for the plaintiff in error, and upon which there is no general insistence, will be treated as abandoned.” Evergreen Memory Gardens v. Blythe, 92 Ga. App. 413 (1) (88 S. E. 2d 528).
2. “Under repeated decisions of this court and of the Supreme Court, each special ground of a motion for a new trial must be complete within itself; and when so incomplete as to require a reference to the brief of the evidence, or to some other portion of the record, in order to determine what was the alleged error and whether such error was material, the ground will not be considered by the reviewing court.” McCall v. State, 23 Ga. App. 770 (99 S. E. 471); Roddenberry Hard*482ware Co. v. Merritt, 17 Ga. App. 425 (87 S. E. 681), and citations.
Decided April 5, 1957.
Hitch, Miller <& Beckmann, Luhr G. C. Beckmann, Jr., for plaintiffs in error.
Alphene W. Dowell, Richard T. Cowan, contra.
3. Under an application of the foregoing principles of law to the facts of the present case, the judgment of the trial court denying the motion for new trial, which is the sole assignment of error contained in the bill of exceptions, must be affirmed, where the general grounds have been abandoned in this court, and it appears that the special ground was simply in these words: “Because the charge of the court was erroneous on material points of law.”

Judgment affirmed.


Gardner, P. J., and Townsend, J., concur.